Luckert, J.,
concurring in part and dissenting in part: I concur with the majority’s holding that Macie Martin’s cause of action for wrongful death was not barred by the statute of limitations. However, I respectfully dissent from the holding that the survival action she brought as a personal representative of the Estate of Curley Martin is barred.
In my view, K.S.A. 60-513(c) must be read as a whole and the words “the injured party” must be given meaning. The majority’s construction of the statute, following Seymour v. Lofgreen, 209 Kan. 72, 495 P.2d 969 (1972), makes these words meaningless. On the other hand, the Court of Appeals gave the words meaning by applying Davidson v. Denning, 259 Kan. 659, 914 P.2d 936 (1996), and its holding that “ ‘[t]he term “reasonably ascertainable” as applied in 60-513(b) and (c) in a wrongful death action suggests an objective standard based on an examination of the surrounding circumstances.’ 259 Kan. at 669.” Martin v. Naik, 43 Kan. App. 2d 591, 598, 228 P.3d 1092 (2010).
Davidson and similar decisions harmonize the seemingly disparate concepts contained in the phrase “reasonably ascertainable to *270the injured party.” The words “reasonably ascertainable” suggest an objective standard, while the phrase “to an injured party” suggests a subjective one. When faced with such a disparity and resulting ambiguity, “it is the duty of the court, as far as practicable, to reconcile the different provisions so as to make them consistent, harmonious, and sensible.” State ex rel. Morrison v. Oshman Sporting Goods Co. Kansas, 275 Kan. 763, Syl. ¶ 2, 69 P.3d 1087 (2003). While the majority determines that this reconciliation would require adding the words “to the injured party” into the exception stated in the second part of K.S.A. 60-513(c), the majority’s analysis is equally objectionable because it essentially deletes those same words from the third part of the statute. The construction of the statute adopted by this court in Davidson does neither and reconciles the provisions by allowing consideration of the injured party’s circumstances.
In examining Curley’s circumstances, one of the obvious considerations was his incapacity. Considering all of the circumstances, the fact of injury was not reasonably ascertainable by someone in Curley’s situation. Consequently, I would conclude that the statute of limitations for Curley’s cause of action for medical malpractice did not “commence” on April 8, 2004, and was not running before Curley’s death. I reach this conclusion by applying each of the three parts of K.S.A. 60-513(c) as written.
The first part of the statute instructs us that a medical malpractice action “shall be deemed to have accrued at the time of the occurrence of the act giving rise to the cause of action.” While this phrase does not explain what is meant by “the act giving rise to the cause of action,” the second phrase directs us to look at the initial act by stating “unless the fact of injury is not reasonably ascertainable until some time after the initial act.” (Emphasis added.) By delaying the accrual of the cause of action, K.S.A. 60-513(c) deviates from the general rule that “a cause of action accrues, so as to start the running of the statute of limitations, as soon as the right to maintain a legal action arises.” Pancake House, Inc. v. Redmond, 239 Kan. 83, 87, 716 P.2d 575 (1986); see Puckett v. Mt. Carmel Regional Med. Center, 290 Kan. 406, 420, 228 P.3d 1048 (2010) (elements of medical malpractice action are: [1] health care pro*271vider/patient relationship giving rise to duty of care; [2] provider’s breach of duty by deviation from applicable standard of care; [3] injury to patient; and [4] proximate relationship between breach of duty and injury). In this case, this means the action did not accrue at the initial act.
By operation of the first two parts of K.S.A. 60-513(c), Curley’s cause of action did not accrue at the time of the occurrence of the initial act of negligence because, under the uncontroverted facts, the fact of injury was not reasonably ascertainable until some time later—the next day. Then, because the exception stated in the second part of the statute is triggered, we must consider the third part of the statute. This part of the statute directs that “the period of limitation shall not commence until the fact of injury becomes reasonably ascertainable to the injured party.” (Emphasis added.) It is uncontroverted that the fact of injury was not reasonably ascertainable to Curley before his death. Hence, I would hold that the limitation period was not commenced before drat date.
This reading of K.S.A. 60-513(c) reconciles the language of each part of the provision and does not frustrate the purpose of the statute of limitations, which is to “preclud[e] presentation of stale claims and encourag[e] diligence on the part” of the injured party. Welch v. City of Kansas City, 204 Kan. 765, 771, 465 P.2d 951 (1970). The statute of repose embedded in K.S.A. 60-513(c), which provides for a relatively short time period of 4 years, is designed to prevent that from occurring while allowing for situations such as this case where the cause of action does not accrue and the period of limitation does not commence for a significant period of time after the initial wrongful act is committed.
Additionally, I disagree with the concurring justices’ reliance on K.S.A. 60-515. The plain language of K.S.A. 60-515 limits the statute’s application to situations where the injured party is incapacitated “at the time the cause of action accrued or at any time during the period the statute of limitations is running.” (Emphasis added.) Here, because the fact of injury was not reasonably ascertainable to Curley, the cause of action did not accrue, the period of limitation had not commenced, and the period of limitation was not running.
*272Even if K.S.A. 60-515 applies, it should not be used to shorten the statute of limitations to 1 year after Curley’s death. In Smith v. Yell Bell Taxi, Inc., 276 Kan. 305, 308-09, 75 P.3d 1222 (2003), this court held that “K.S.A. 60-515 extends tire statute of limitations . . . and cannot be applied to shorten it. . . . [P]laintiffs suffering from a short-term legal incapacity, such as being in a coma, need not apply K.S.A. 60-515 unless it will extend the statute of limitations.” Following the Smith court’s analysis, I would reconcile K.S.A. 60-515 and the otherwise applicable statute of limitations— in this case K.S.A. 60-513(a)(7), (c). In doing so, I would hold that those who were entitled to make a claim on behalf of Curley had 2 years from the date his disability no longer tolled the commencement of the statute of limitations in which to file this action. In summary, because the estate’s representative filed this action within 2 years of Curley’s death, I would affirm the Court of Appeals’ conclusion that the survival action was not barred by the statute of limitations and would reverse the district court.
Rosen and Biles, JJ., join in the foregoing concurring and dissenting opinion.